United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1379
                       ___________________________

                                  Phyllis L. Hill

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Arkansas Department of Human Services; Claudette W. Holt; David Tures; John
  Parke; Kelton Phillips; Lacey Wynes; Terri Jones; Anthony Tony Gilbert, Sr.;
Timothy Lampe; Job Serebrov; Rowena Reyes; Walter Barrington; Doe, Arkansas
                              Claims Commissioner

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                         Submitted: November 5, 2018
                           Filed: November 8, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
     Phyllis Hill appeals from the district court’s1 grant of judgment for defendants,
the Arkansas Department of Human Services (ADHS) and numerous ADHS
employees, on her claims of retaliation under Title VII.

      We conclude upon de novo review that the district court did not err in
dismissing Hill’s claims against the individual defendants, see Plymouth Cty. v.
Merscorp., Inc., 774 F.3d 1155, 1158-59 (8th Cir. 2014) (standard of review); Bales
v. Wal-Mart Stores, Inc., 143 F.3d 1103, 1111 (8th Cir. 1998) (no individual
supervisor liability under Title VII); or in granting summary judgment in favor of
ADHS, see Musolf v. J.C. Penney Co., 773 F.3d 916, 918 (8th Cir. 2014) (standard
of review; plaintiff must show causal connection between materially adverse
employment action and protected conduct). We find no other basis for reversal.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-